I agree with the minority that the record warrants a holding that the respondent, upon the representation made to him, believed that he was buying capital stock to which the declarations of trust delivered to him were appurtenant, and that he at all times insisted and demanded that there be delivered to him the capital stock which he was induced to think he had purchased. But, even so, under all of the facts disclosed by the record, the respondent could in no event recover more than the reasonable value of the capital stock so purchased which was not delivered.
It rather clearly appears from the record that this stock at none of the times mentioned had any market value, and that, at the time this action was brought, the stock was worthless. Therefore, the respondent was not damaged by the nondelivery of the capital stock to him and is not entitled to recovery.
I therefore concur in the result reached by the majority.